Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Miller on 04 August 2022.

The application has been amended as follows: 
	IN THE CLAIMS
	In claim 1 line 11, “a” was replaced by --the--
	In claim 3 lines 1-2, “the primary portion includes a mixing section for combining” was replaced by --the mixing section combines-- 
	In claim 10 line 1, “a” was replaced by --at least one--
In claim 11 line 1, “the temperature” was replaced by --the at least one temperature--
In claim 14 line 4, “and” was replaced by --and an amount of--
In claim 15 line 3, “and” was replaced by --and an amount of--
In claim 19 line 1, “system of a vehicle” was replaced by --system, the vehicle--
In claim 19 line 4, “of a” was replaced by --of the--
In claim 20 line 2, “and” was replaced by --and a temperature of the air delivered to--
In claim 20 line 2, “controlled” was replaced by --controlled from each other--
In claim 20 line 4, “and” was replaced by --and a temperature of the air delivered to--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The structural limitations about interchangeable portions and the functional limitations as recited in the independent claims are novel, and those limitations cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762